


Exhibit 10.1






FOURTH AMENDMENT TO LEASE AGREEMENT
THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”), is entered into as
of October 15, 2013, by and between OVERTAPE (CA) QRS 15-14, INC., a Delaware
corporation (successor-in-interest to LBA OVERLAND, LLC, a California limited
liability company, the successor-in-interest to LBA-VIF ONE, LLC, a California
limited liability company) (“Landlord”) and OVERLAND STORAGE, INC., a California
corporation, formally known as OVERLAND DATA, INC. (“Tenant”).
W I T NE S S E T H:
WHEREAS, Landlord and Tenant are parties to that certain Build-To-Suit
Single-Tenant Lease (Triple Net) dated as of October 12, 2000, as amended by
that certain First Amendment to Lease dated January 18, 2001, as further amended
by that certain Second Amendment to Lease dated as of March 8, 2001, and as
further amended by that certain Third Amendment to Lease Agreement dated as of
July 1, 2010 (the “Third Amendment”) (collectively, the “Lease”) with respect to
certain premises located in the City of San Diego, County of San Diego,
California as more particularly described in the Lease (the “Property”);
WHEREAS, the Property contains approximately 98,250 rentable square feet in the
R&D Building, of which Tenant currently leases approximately 91,300 rentable
square feet;
WHEREAS, effective as of November 1, 2013 (the “Fourth Amendment Effective
Date”), Tenant desires to amend the Lease to surrender approximately 40,235
rentable square feet (the “Surrendered Premises”), leaving approximately 51,065
rentable square feet, as depicted on Exhibit “A” attached hereto (the “Overland
Premises”); and
WHEREAS, Landlord and Tenant desire to accordingly modify the Lease as provided
in this Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby covenant and agree
as follows:
1.
Effective Date. Unless otherwise specified in this Amendment, this Amendment and
all the modifications to the Lease set forth herein shall be effective as of the
Fourth Amendment Effective Date.

2.
Premises. All references in the Lease to the “Premises” shall mean the “Overland
Premises”.

3.
Rent. Section 1.6(a) of the Lease shall be deleted in its entirety and the
following shall be inserted in lieu thereof:





--------------------------------------------------------------------------------




“The term “Monthly Base Rent” shall mean the Monthly Base Rent set forth in the
rent schedule below.
EFFECTIVE DATES OF RENT
Monthly Base Rent
Annual Base Rent
November 1, 2013
$125,000.00
$1,500,000.00
April 1, 2014
$62,500.00
$750,000.00
October 1, 2014
$64,687.50
$776,250.00
October 1, 2015
$66,951.56
$803,418.72
October 1, 2016
$69,294.87
$831,538.44
October 1, 2017
$71,720.19
$860,642.28
October 1, 2018
$74,230.39
$890,764.68



4.
Term. Section 1.5 of the Lease is hereby deleted in its entirety and the
following shall be inserted in lieu thereof:

“1.5    Lease Expiration Date: March 31, 2019.”
5.
Security Deposit.

(a)Section 1.7 of the Lease is hereby deleted in its entirety and the following
shall be inserted in lieu thereof:
“1.7    Security: Sixty Two Thousand Five Hundred and No/100 Dollars
($62,500.00)     Letter of Credit.”
(b)The second, third and fourth sentences of Section 5.1 of the Lease are hereby
deleted in their entirety and the following shall be inserted in lieu thereof:
“The Stated Amount of the Letter of Credit shall be Sixty Two Thousand Five
Hundred and No/100 Dollars ($62,500.00).”
6.
Landlord’s Demising Work. Landlord shall perform the work necessary to
separately demise the Overland Premises from the balance of the R&D Building
substantially in accordance with the plans and scope of work attached hereto as
Exhibit “B” (the “Demising Work”). Landlord agrees to commence the Demising Work
on the date that is the earlier of (a) the Demising Effective Date (as defined
in Section 13 of this Amendment) or (b) May 31, 2015. Except for the Demising
Work, Landlord shall have no obligation to perform any work or make any
alteration, installations or additions or otherwise prepare the Overland
Premises for Tenant’s continued occupancy, and Tenant agrees to accept same in
its “as-is” condition with all faults. Tenant agrees that it shall cooperate, as
reasonably requested by Landlord, with the construction obligations of the
Demising Work, including, but not limited to providing access and security
clearance at all reasonable times to the Overland Premises and the R&D Building
to Landlord’s agents for the Demising Work. Notwitstanding the foregoing, until
such time as Landlord completes the Demising Work, Tenant shall continue to have
access to and use of the existing lunch area and restrooms located on the first
floor of the R&D Building.





--------------------------------------------------------------------------------




7.
Common Area and R&D Building Expenses. Section 4 of the Lease (as amended by the
Third Amendment) is hereby deleted in its entirety and the following shall be
inserted in lieu thereof:

“4.    Common Area Expenses and R&D Building Expenses
4.1.    Payment of Common Area Expenses and R&D Building Expenses. Tenant will
pay, as Additional Rent and in the manner this Section 4 describes, (i) Tenant’s
Share of Common Area Expenses, and (ii) Tenant’s Share of R&D Building Expenses,
in each case, for each calendar year of the Term. Landlord will prorate Tenant’s
Share of Common Area Expenses and Tenant’s Share of R&D Building Expenses for
the calendar year in which this Lease terminates as of the termination date, as
applicable, on a per diem basis based on the number of days of the Term within
such calendar year.
4.2.    Estimation of Tenant’s Share of Common Area Expenses and Tenant’s Share
of R&D Building Expenses. Landlord will deliver to Tenant a written estimate of
the following for each calendar year of the Term: (a) Common Area Expenses and
R&D Building Expenses, (b) Tenant’s Share of Common Area Expenses and Tenant’s
Share of R&D Building Expenses and (c) the annual and monthly Additional Rent
attributable to Tenant’s Share of Common Area Expenses and Tenant’s Share of R&D
Building Expenses. Landlord may re-estimate Common Area Expenses and R&D
Building Expenses from time to time during the Term. In such event, Landlord
will re-estimate the monthly Additional Rent attributable to Tenant’s Share of
Common Area Expenses and Tenant’s Share of R&D Building Expenses to an amount
sufficient for Tenant to pay the re-estimated monthly amount over the balance of
the calendar year. Landlord will notify Tenant of the re-estimate and Tenant
will pay the re-estimated amount in the manner provided in the last sentence of
Section 4.3.
4.3.    Payment of Estimated Tenant’s Share of Common Area Expenses and Tenant’s
Share of R&D Building Expenses. Tenant will pay the amount Landlord estimates as
Tenant’s Share of Common Area Expenses and Tenant’s Share of R&D Building
Expenses under Section 4.2 in equal monthly installments, in advance, on the
first day of each and every calendar month during the Term. If Landlord has not
delivered the estimates to Tenant by the first day of January of the applicable
calendar year, Tenant will continue paying Tenant’s Share of Common Area
Expenses and Tenant’s Share of R&D Building Expenses based on Landlord’s
estimates for the previous calendar year. When Tenant receives Landlord’s
estimates for the current calendar year, Tenant will pay the estimated amount
for such calendar year (less amounts Tenant paid to Landlord in accordance with
the immediately preceding sentence) in equal monthly installments over the
balance of such calendar year, with the number of installments being equal to
the number of full calendar months remaining in such calendar year.
4.4.    Confirmation of Tenant’s Share of Common Area Expenses and Tenant’s
Share of R&D Building Expenses. After the end of each calendar year within the
Term, Landlord will determine the actual amount of Tenant’s Share of Common Area
Expenses and Tenant’s Share of R&D Building Expenses for the expired calendar
year and deliver to Tenant a written statement of such amount. If Tenant paid
less than the amount of Tenant’s Share of Common Area Expenses and/or Tenant’s
Share of R&D Building




--------------------------------------------------------------------------------




Expenses specified in the statement, Tenant will pay the difference to Landlord
as Additional Rent in the manner described in Section 3.2. If Tenant paid more
than the amount of Tenant’s Share of Common Area Expenses and/or Tenant’s Share
of R&D Building Expenses specified in the statement, Landlord will, at
Landlord’s option, either (a) refund the excess amount to Tenant, or (b) credit
the excess amount against Tenant’s next due monthly installment or installments
of estimated Additional Rent. If Landlord is delayed in delivering such
statement to Tenant, such delay does not constitute Landlord’s waiver of
Landlord’s rights under this section. Notwithstanding the foregoing, if Tenant
paid more than the amount of Tenant’s Share of Common Area Expenses and/or
Tenant’s Share of R&D Building Expenses specified in the statement and the Term
has expired, Landlord shall refund such excess amount to Tenant within forty
five (45) days of the end of the Term.
4.5.    Tenant’s Inspection and Audit Rights. If Tenant desires to audit
Landlord’s determination of the actual amount of Tenant’s Share of Common Area
Expenses and/or Tenant’s Share of R&D Building Expenses for any calendar year,
Tenant must deliver to Landlord written notice of Tenant’s election to audit
within 30 days after Landlord’s delivery of the statement of such amount under
Section 4.4. If such notice is timely delivered, and provided that no default
then exists under this Lease, then Tenant (but not any subtenant or assignee)
may, at Tenant’s sole cost and expense, cause a certified public accountant
reasonably acceptable to Landlord to audit Landlord’s records relating to such
amounts on a non-contingent basis. Such audit will take place during regular
business hours at a time and place reasonably acceptable to Landlord (which may
be the location where Landlord maintains the applicable records). Landlord shall
deliver copies of such records to Tenant, to the extent reasonably practicable,
in the event traveling to the location of the records is cost-prohibitive.
Tenant’s election to audit Landlord’s determination of Tenant’s Share of Common
Area Expenses and/or Tenant’s Share of R&D Building Expenses is deemed withdrawn
unless Tenant completes and delivers the audit report to Landlord within 60 days
after the date Tenant delivers its notice of election to audit to Landlord under
this section. If the audit report shows that the amount Landlord charged Tenant
for Tenant’s Share of Common Area Expenses and/or Tenant’s Share of R&D Building
Expenses was greater than the amount this Section 4 obligates Tenant to pay,
unless Landlord reasonably contests the audit, Landlord will refund the excess
amount to Tenant, together with interest on the excess amount (computed at 10%
per annum from the date Tenant delivers its dispute notice to Landlord) within
30 days after Landlord receives a copy of the audit report. If the audit report
shows that the amount Landlord charged Tenant for Tenant’s Share of Common Area
Expenses and/or Tenant’s Share of R&D Building Expenses was less than the amount
this Section 4 obligates Tenant to pay, Tenant will pay to Landlord, as
Additional Rent, the difference between the amount Tenant paid and the amount
determined in the audit. Pending resolution of any audit under this section,
Tenant will continue to pay to Landlord all estimated amounts of Tenant’s Share
of Common Area Expenses and/or Tenant’s Share of R&D Building Expenses in
accordance with Section 4.3. Tenant must keep all information it obtains in any
audit strictly confidential and may only use such information for the limited
purpose this section describes and for Tenant’s own account.
4.6.    Adjustment for Variable Common Area Expenses and R&D Building Expenses.
If all of the rentable area of the R&D Building is not occupied at all times
during any calendar year pursuant to




--------------------------------------------------------------------------------




leases under which the terms and rents have commenced for such calendar year,
Landlord will reasonably and equitably adjust its computation of Common Area
Expenses and R&D Building Expenses for that calendar year to include all
components of Common Area Expenses and R&D Building Expenses that vary based on
occupancy in an amount equal to Landlord’s reasonable estimate of the amount
Tenant would have paid for such components of Common Area Expenses and R&D
Building Expenses had all of the rentable area of the R&D Building been so
occupied at all times during such calendar year.
4.7.    Personal Property Taxes. Tenant will pay, prior to delinquency, all
taxes charged against Tenant’s Personal Property. Tenant will use all reasonable
efforts to have Tenant’s Personal Property taxed separately from the Property.
If any of Tenant’s Personal Property is taxed with the Property, Tenant will pay
the taxes attributable to Tenant’s Personal Property to Landlord as Additional
Rent.
4.8.    Rent Tax. Tenant will pay to Landlord all Rent Tax due in connection
with this Lease or the payment of Rent hereunder, which Rent Tax will be paid by
Tenant to Landlord concurrently with each payment of Rent made by Tenant to
Landlord under this Lease.
The following definitions shall apply for the purposes of this Section 4:
“Additional Rent” means any charge, fee or expense (other than Rent) payable by
Tenant under this Lease, however denoted.
“Common Area” means the parking area, driveways, landscaped areas, R&D Building
electrical room, and other areas of the Property outside of the Overland
Premises and the NG Premises which Landlord may designate from time to time as
common area.
“Common Area Expenses” means the total amount of Operating Expenses due and
payable with respect to the Common Area during any calendar year of the Term.
“Operating Expenses” means, subject to the exclusions listed below, all costs,
expenses and charges which Landlord pays or incurs in connection with managing,
maintaining, repairing and operating the R&D Building and the Common Area, as
applicable, as reasonably determined by Landlord (or paid directly by Tenant),
including, but not limited to, the following: (a) insurance premiums and
deductible amounts under any insurance policy; (b) steam, electricity, water,
sewer, gas and other utility charges; (c) lawn care and landscaping; (d)
re-painting, re-striping, seal-coating, cleaning, sweeping, patching and
repairing paved surfaces; (e) snow removal; (f) rubbish removal and other
services provided to the Common Area and the R&D Building, as applicable; (g)
property association fees, dues and assessments and all payments under any
Permitted Encumbrance (except mortgages) affecting the Common Area and the R&D
Building, as applicable; (h) wages, benefits and other related costs and
expenses payable to and associated with persons at the level of manager and
below whose duties are connected with managing, maintaining, repairing and
operating the Common Area and the R&D Building, as applicable; (i) uniforms,
supplies, materials and equipment used in connection




--------------------------------------------------------------------------------




with managing, maintaining, repairing and operating the Common Area and the R&D
Building, as applicable; (j) replacements required for the normal maintenance,
repair and operation of the Common Area; (k) reasonable management fees; (l)
capital improvements installed by Landlord (i) to comply with changes in Laws or
the interpretation or enforcement thereof occurring after the Effective Date, or
(ii) with a reasonable expectation of reducing energy costs or other Operating
Expenses; provided that in computing Operating Expenses Landlord will amortize
the cost of such capital improvements (including reasonable charges for interest
on the unamortized amount) over the shorter of (A) their useful life (as
reasonably determined by Landlord), and (B) 5 years; (m) costs, expenses and
charges incurred by Landlord in connection with public rights of way or other
public facilities, easements or other appurtenances to the Property; and (n)
such other costs, expenses and charges as may ordinarily be incurred in
connection with managing, maintaining, repairing and operating an
industrial/warehouse complex similar to the Common Area and the R&D Building, as
applicable.
Operating Expenses do not include the following: (aa) the cost of capital
improvements to the Common Area, except as provided in clause (l) above; (bb)
marketing costs, leasing commissions and tenant expenses Landlord incurs in
connection with leasing or procuring tenants or renovating space for new or
existing tenants; (cc) legal expenses incident to Landlord’s enforcement of any
lease; (dd) interest or principal payments on any mortgage of Landlord (except
as allowed under clause (m) above); (ee) any expense for which Landlord is
directly reimbursed by another tenant, or for which Landlord is entitled to
reimbursement from another tenant, other than as an Operating Expense; (ff) the
cost of any repairs, restoration or other work for which Landlord is directly
reimbursed by insurance proceeds or taking awards, or for which Landlord would
have been directly reimbursed in the event Landlord fails to carry the insurance
required of Landlord pursuant to the terms of this Lease; (gg) any amount paid
for products or services to an entity that is an affiliate of Landlord, but only
to the extent such amount exceeds the fair market value of such services and
products; (hh) the costs of any utilities which are separately metered to
another tenant’s premises; (ii) any fines or penalties imposed on Landlord for
failing to timely perform its obligations under this Lease; (jj) salaries of
employees not related to the management, operation, repair or maintenance of the
Common Area; (kk) any rent payable under any ground lease now or hereafter
affecting the Common Area; (ll) expenses resulting from any violation by
Landlord of the terms of any lease of space in the R&D Building; (mm) any bad
debt loss, rental loss, or reserves for bad debts or rental loss; or (nn) any
costs which would allow Landlord a “double recovery” of any other costs for
which Landlord is directly reimbursed other than as an Operating Expense.
“Permitted Encumbrances” means all easements, declarations, encumbrances,
covenants, conditions, reservations, restrictions and other matters now or after
July 1, 2010 affecting title to the Property.
“R&D Building Expenses” means the total amount of Operating Expenses with
respect to the R&D Building and Real Property Taxes with respect to the parcels
upon which the R&D Building is located




--------------------------------------------------------------------------------




during any calendar year of the Term, provided however, charges related to
steam, electricity, water, sewer, gas and other utility charges shall not be
included in the calculation of Operating Expenses for the R&D Building to the
extent same have been submetered and are paid directly by Tenant or billed
separately to Tenant by Landlord. Furthermore, as described in Section 16 below,
Tenant shall be responsible for direct payment of all utility charges to the
applicable utility companies for the entire R&D Building through the Demising
Effective Date (as defined in Section 13).
“Real Property Taxes” means all general and special real property taxes,
assessments (including, without limitation, change in ownership taxes or
assessments), liens, bond obligations, license fees or taxes, commercial rent
taxes and any similar impositions in-lieu of other impositions now or previously
within the definition of real property taxes or assessments and any and all
assessments under any covenants, conditions and restrictions affecting parcels
upon which the R&D Building is located, which may be now or hereafter levied or
assessed against the parcels upon which the R&D Building is located.
Real Property Taxes shall include, by way of illustration but not limitation,
the following: (a) any tax on Landlord’s “right” to rent or “right” to other
income from the parcels upon which the R&D Building is located or as against
Landlord’s business of leasing the R&D Building; (b) any assessment, tax, fee,
levy or charge in substitution, partially or totally, of any assessment, tax,
fee, levy or charge previously included within the definition of real property
tax, it being acknowledged by Tenant and Landlord that Proposition 13 was
adopted by the voters of the State of California in the June, 1978 election and
that assessments, taxes, fees, levies and charges may be imposed by governmental
agencies for such services as fire protection, street, sidewalk and road
maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants. It is the intention of
Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies and charges be included within the definition of Real Property Taxes for
the purposes of this Lease; (c) any assessment, tax, fee, levy or charge
allocable to or measured by the area of the Premises or the Rent payable by
Tenant hereunder, including, without limitation, any gross receipts tax or
excise tax levied by state, city or federal government, or any political
subdivision thereof, with respect to the receipt of such Rent, or upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant and of the Premises; (d) any
assessment, tax, fee, levy or charge upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises; and/or (e) any assessment, tax, fee, levy or charge by any
governmental agency related to any transportation plan, fund or system
(including assessment districts) instituted within the geographic area of which
the Premises make a part. Despite the foregoing, under no circumstances shall
Real Property Taxes include Landlord’s federal, state or local, income,
franchise, inheritance or estate taxes.”
“Rent Tax” means any tax or excise on rents, all other sums and charges required
to be paid by Tenant under this Lease, and gross receipts tax, transaction
privilege tax or other tax, however




--------------------------------------------------------------------------------




described, which is levied or assessed by the United States of America, the
state in which the Building is located or any city, municipality or political
subdivision thereof, against Landlord in respect to the Rent, Additional Rent or
other charges payable under this Lease or as a result of Landlord’s receipt of
such rents or other charges accruing under this Lease, but excluding any net
income tax of Landlord.
“Tenant’s Personal Property” means any trade fixtures, inventory, equipment,
vehicles, or other personal property of any type or kind located at or about the
Overland Premises which is owned or leased by, or is otherwise under the care,
custody or control of, Tenant or its agents, employees, contractors, or
invitees.
“Tenant’s Pro Rata Share” means 51.97%.
“Tenant’s Share of Common Area Expenses” means 32.20% of the Common Area
Expenses.”
“Tenant’s Share of R&D Building Expenses” means 51.97% of the R&D Building
Expenses.
8.
Signs. The following is hereby added at the end of Section 6.2 of the Lease:

“Notwithstanding anything to the contrary set forth herein, Tenant shall be
permitted to retain any existing signage installed by Tenant at the Property,
provided however, upon fifteen (15) days prior written notice to Tenant,
Landlord shall have the right to, in Landlord’s sole discretion, proportionately
reduce Tenant’s right to maintain exterior or monument-type signs at the
Property to Tenant’s Pro-Rata Share of total existing signage and require Tenant
to remove any existing signs in excess of Tenant’s Pro-Rata Share.”
9.
Parking. Notwithstanding anything to the contrary set forth in the Lease,
Tenant’s allocation of parking spaces in the parking area located in the Common
Area shall be proportionately reduced to three (3) parking spaces per one
thousand (1000) rentable square feet occupied by Tenant pursuant to the Lease.

10.
Taxes. Section 10 of the Lease is hereby deleted in its entirety and replaced
with “Intentionally Omitted.” All Real Property Taxes for the Premises shall be
paid as part of Tenant’s Share of R&D Building Expenses.

11.
Repairs.

(a)Section 11.1 of the Lease is hereby deleted in its entirety and the following
shall be inserted in lieu thereof:
“Except for Landlord’s obligations described in Section 11.2, Tenant, at its
sole cost and expense, will keep and maintain the Premises in good, clean,
sanitary, neat and fully operative condition and repair, reasonable wear and
tear excepted. Tenant’s obligations under this section include, without
limitation, maintenance and repair (including replacements) of all: (a)
non-structural interior portions, systems and equipment; (b) interior surfaces
of exterior walls; (b) interior moldings, partitions and ceilings; (c) slabs,
floors and structural columns; (d) windows, plate glass, and doors; and (e)
electrical, lighting, mechanical, plumbing, heating and air conditioning
systems, facilities, fixtures and components serving exclusively the Premises.
Any repairs or replacements performed by Tenant




--------------------------------------------------------------------------------




must be at least equal in quality and workmanship to the original work and be in
accordance with all applicable laws, regulations and restrictions, including but
not limited to all Declarations, Building Regulations, and Environmental
Permits. Tenant will at all times and at Tenant’s sole cost and expense keep a
preventative maintenance and repair contract in force and effect for the
heating, air conditioning and ventilation system serving the Premises. For the
avoidance of doubt, Tenant shall maintain and repair, at its sole cost and
expense, the HVAC units servicing the Premises that are marked on the plan to be
delivered by Landlord to Tenant upon completion of the Demising Work. Such
contract (including without limitation the schedule and scope of services
provided and the identity and capabilities of the contractor) must be acceptable
to Landlord in Landlord’s reasonable discretion. Tenant will not commit any
nuisance or waste in, on or about the Premises, the Common Area, or the
Property. Notwithstanding anything to the contrary above, if any Tenant Damage
occurs Landlord may, at Landlord’s option and in Landlord’s sole discretion,
require Tenant to (a) pay to or reimburse Landlord for the actual reasonable
cost of any repairs or replacements necessitated by such Tenant Damage which are
performed by Landlord, and/or (b) perform, at Tenant’s sole cost and expense,
any repairs or replacements necessitated by such Tenant Damage which are not
performed by Landlord. Tenant is liable to Landlord for all Claims arising from
Tenant Damage. “Tenant Damage” means any loss, destruction or damage to the
Premises, Property or Landlord’s personal property caused by (a) any misuse,
abuse, neglect, improper maintenance, or unauthorized modifications or
alterations caused or permitted by Tenant; (b) any negligent, careless, reckless
or intentionally wrongful acts, omissions or conduct of Tenant; or (c) any waste
or excessive or unreasonable wear and tear caused or permitted by Tenant.
“Claims” means all claims, actions, demands, liabilities, damages, costs,
penalties, forfeitures, losses or expenses, including, without limitation,
reasonable attorneys’ fees and the costs and expenses of enforcing any
indemnification, defense or hold harmless obligation under this Lease.”
(b)The following is hereby added at the end of Section 11.2 of the Lease:
“Notwithstanding anything to the contrary in this Section 11.2, Landlord will
keep and maintain in good order, condition and repair, reasonable wear and tear
excepted, the (a) exterior surfaces of the exterior walls (excluding windows and
plate glass) and roof of the R&D Building, (b) structural integrity of the
footings, foundation, exterior walls and roof of the R&D Building, and the (c)
Common Area. Landlord will also perform any repairs or replacements to the
Premises or Property necessitated by damage or destruction of the Property,
subject to the provisions of Section 18 of the Lease. Neither Monthly Rent nor
Additional Rent will be reduced, nor will Landlord be liable, for loss or injury
to or interference with Tenant’s property, profits or business arising from or
in connection with Landlord’s performance of its obligations under this Section
11.2. If any governmental authority requires any alterations, additions,
improvements, or decorations (collectively “Alterations”) to the Property or the
Premises as a result of Tenant’s particular use of the Premises (whether or not
it is a Permitted Use) or as a result of any Alteration to the Premises made by
or on behalf of Tenant or if Tenant’s particular use of the Premises subjects
Landlord or the Property to any obligation under any applicable laws or
regulations, Tenant will pay the cost of all such Alterations or the cost of
compliance, as the




--------------------------------------------------------------------------------




case may be. If any such Alterations involve either (a) the structural,
mechanical, electrical, plumbing, fire/life safety or heating, ventilating and
air conditioning systems of the Building, or (b) any portion of the Property
outside of the interior of the Premises (collectively “Structural Alterations”),
Landlord will make such Structural Alterations, provided that Landlord may first
require Tenant to deposit with Landlord an amount sufficient to pay the cost of
such Structural Alterations (including, without limitation, reasonable overhead
and administrative costs). If the Alterations are not Structural Alterations,
Tenant will make the Alterations at Tenant’s sole cost and expense in accordance
with Section 12 of the Lease.
12.
Alterations. The following shall be added at the end of Section 12.1(a) of the
Lease:

“Notwithstanding anything to the contrary in Section 12.1(a) of the Lease, a
Pre-Approved Change shall not include any Tenant Changes that consist of
Structural Alterations.”
13.
Utilities. The following shall be added at the end of Section 16 of the Lease:

“Landlord shall, at its sole cost and expense, perform the work necessary to
provide meters or submeters to measure Tenant’s consumption of utilities at the
Premises. Notwithstanding anything to the contrary herein, Landlord shall, in
Landlord’s reasonable discretion, bill Tenant for such charges directly or
require Tenant to pay charges directly (in which event such charges shall be
deemed Additional Rent under the Lease) or to the applicable utility companies.
Furthermore, until the date Landlord procures a third party tenant for any
portion of the Surrendered Premises and the term of the lease with such
third-party tenant commences (the “Demising Effective Date”), Tenant shall be
responsible for direct payment to the applicable utility companies of all
charges related to steam, electricity, water, sewer, gas and other utility
charges for the entire R&D Building (and not solely limited to the Overland
Premises).”
14.
Damage or Destruction.

(a)Section 18.1 of the Lease is hereby deleted in its entirety and the following
shall be inserted in lieu thereof:
“Except as specifically provided in Section 18.2 below, in case of damage to or
destruction of the Premises, whether or not by a risk required to be covered by
insurance as set forth in Section 20 of this Lease, this Lease shall not
terminate and Landlord shall promptly restore, rebuild, replace or repair
(hereinafter referred to as “Restore” or “Restoration”) the Premises to
substantially the same condition as existed immediately prior to such damage or
destruction, subject, in any event, to Landlord’s receipt of all applicable
insurance proceeds pertaining to the insurance maintained by Landlord hereunder.
Such Restoration shall be commenced promptly, subject to Landlord’s receipt of
all governmental approvals and/or insurance and/or condemnation proceeds
required to proceed with the restoration (which Landlord shall use diligent
efforts to obtain) and subject to Force Majeure.”




--------------------------------------------------------------------------------




(b)The clause “in which event Tenant shall have no obligation to Restore the
Premises” in the first sentence of Section 18.2 of the Lease and the last
sentence of Section 18.2 of the Lease are hereby deleted in their entirety.
(c)Section 18.3 of the Lease is hereby deleted in its entirety and replaced with
“Intentionally Omitted.”
15.
Surviving Obligations. Notwithstanding anything to the contrary contained
herein, Tenant remains liable to Landlord with respect to any obligation that
survives the termination of the Lease including, but not limited to any
obligation under the Lease with respect to the Surrendered Premises.

16.
Termination as to Surrendered Premises. Landlord agrees that as of the Fourth
Amendment Effective Date, Landlord and Tenant agree that the Lease shall
terminate as to the Surrendered Premises and Landlord and Tenant shall have no
further obligation to each other with respect thereto except as expressly set
forth in Section 13 above or in any other provision of this Amendment or the
Lease; provided however, Tenant shall have until November 30, 2013 to vacate the
Surrendered Premises and deliver the Surrendered Premises to Landlord pursuant
to Section 9.1 of the Lease, free and clear of any subtenants or other
occupants. Landlord and Tenant acknowledge and agree that there shall be no
prorations or refunds of Rent paid as of the Fourth Amendment Effective Date.

17.
Partial Early Termination Option. Provided that Tenant (i) is not then in
default under the terms of the Lease beyond any applicable notice and cure
period, (ii) is not then the subject of any bankruptcy or state insolvency
proceeding, and (iii) has not assigned this Lease to an unrelated third party,
then Tenant shall have the one-time right to terminate this Lease with respect
to the first (1st) floor of the Overland Premises as cross-hatched on Exhibit
“C” attached hereto (the “First Floor Space”), such termination to be effective
as of October 31, 2015 (the “First Floor Surrender Date”), provided and
conditioned upon Tenant giving Landlord prior written notice of its election to
exercise this termination option under this Section 17 not later than April 30,
2015, time being of the essence with respect to such notice. If Tenant exercises
its option to terminate this Lease with respect to the First Floor Space, Tenant
shall, on the First Floor Surrender Date, surrender the First Floor Space in
accordance with Section 9.1 of the Lease free and clear of any subtenants or
other occupants, and this Lease shall terminate with respect to the First Floor
Space other than any obligations pertaining to the First Floor Space that are
intended to survive termination, including but not limited to any
indemnification obligations under the Lease. In the event Tenant does not
surrender the First Floor Space free of any subtenants or other occupants and in
accordance with Section 9.1 of the Lease, then Tenant shall be deemed to be
holding over without Landlord’s consent and Tenant shall be subject to the
provisions of Section 9.2 of the Lease (with respect to the First Floor Space
only), including, without limitation, an increase in the Monthly Base Rent to
150% or 200%, as applicable, of 59.83% of the Monthly Base Rent then in effect.
Upon and expressly conditioned upon Tenant’s surrender of the First Floor Space
in accordance with Section 9.1 of the Lease, the modifications set forth on
Exhibit “E” attached hereto shall apply from and after November 1, 2015 with
respect to the balance of the Overland Premises that remains after the surrender
of the First Floor Space, as shown on Exhibit “D” attached hereto (the
“Remaining Overland Premises”).





--------------------------------------------------------------------------------




18.
Landlord Recapture Option. Landlord shall have the right to terminate this Lease
with respect to the First Floor Space, such termination to be effective at any
time from and after December 31, 2014 (any such date, the “Recapture Date”),
provided and conditioned upon Landlord giving Tenant prior written notice of its
election to exercise this termination option under this Section 18 no later than
six (6) months prior to such Recapture Date, time being of the essence with
respect to such notice. If Landlord exercises its option to terminate this Lease
with respect to the First Floor Space, Tenant shall, on the Recapture Date,
surrender the First Floor Space in accordance with Section 9.1 of the Lease free
and clear of any subtenants or other occupants, and this Lease shall terminate
with respect to the First Floor Space other than any obligations pertaining to
the First Floor Space that are intended to survive termination, including but
not limited to any indemnification obligations under the Lease. In the event
Tenant does not surrender the First Floor Space free and clear of any subtenants
or other occupants and in accordance with Section 9.1 of the Lease, then Tenant
shall be deemed to be holding over without Landlord’s consent and Tenant shall
be subject to the provisions of Section 9.2 of the Lease (with respect to the
First Floor Space only), including, without limitation, an increase in the
Monthly Base Rent to 150% or 200%, as applicable, of 59.83% of the Monthly Base
Rent then in effect. Upon and expressly conditioned upon Tenant’s surrender of
the First Floor Space in accordance with Section 9.1 of the Lease, the
modifications set forth on Exhibit “F” attached hereto shall apply from and
after the first (1st) day immediately following the Recapture Date with respect
to the Remaining Overland Premises.

19.
Tenant Default. Notwithstanding anything to the contrary contained herein,
Landlord and Tenant’s execution and delivery of this Amendment shall not be
deemed a waiver of any default by Tenant under the Lease including, but not
limited to, any default with respect to the Surrendered Premises that remains
uncured after the date hereof and Landlord maintains its right to exercise any
and all remedies under the Lease in connection with such default.

20.
Recitals. Landlord and Tenant agree that the recitals to this Amendment are a
part of this Amendment and Landlord and Tenant expressly agree to the provisions
thereof.

21.
Modification. Except as expressly set forth herein, nothing herein is intended
to or shall be deemed to modify or amend any of the other terms or provisions of
the Lease and all of the terms, covenants and conditions of the Lease are hereby
ratified and confirmed and shall continue to be and remain in full force and
effect.

22.
Counterparts. This Amendment may be executed in any number of counterparts and
by the different parties thereto on separate counterparts, each of which, when
so executed, shall be deemed an original, but all counterparts shall constitute
but one and the same instrument.

23.
Entire Agreement. This Amendment and the Lease together contain the entire
understanding between the parties hereto and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein or therein
contained and hereinafter made shall have no force and effect unless in writing,
and executed by the party or parties making such representations, warranties or
guarantees. Neither this Amendment nor the Lease nor any portion or provisions
hereof or thereof may be changed, modified, amended, waived,





--------------------------------------------------------------------------------




supplemented, discharged, cancelled or terminated orally or by any course of
dealing, or in any manner other than by an agreement in writing, signed by the
party to be charged.
24.
Binding Agreement. This Amendment shall not be binding upon Landlord and Tenant
until executed and delivered by both Landlord and Tenant.

25.
Broker. Landlord and Tenant represent that they have dealt with no broker(s) in
connection with this Amendment other than Cassidy Turley (San Diego Office)
(“Tenant’s Broker”), as Tenant’s broker, and and Avison and Young, as Landlord’s
broker (“Landlord’s Broker”), each of Landlord and Tenant agrees to indemnify,
defend, hold and save the other harmless from and against any and all
liabilities, damages and expenses arising from or relating to any breach or
inaccuracy of the foregoing representation, warranty and agreement, which shall
survive expiration, cancellation or other termination of the Lease. Landlord
agrees to pay any commission due to Tenant’s Broker and Landlord’s Broker
pursuant to a separate agreement

26.
Enforceability. If any provision of this Amendment or its application to any
person or circumstances is invalid or unenforceable to any extent, the remainder
of this Amendment, or the applicability of such provision to other persons or
circumstances, shall be valid and enforceable to the fullest extent permitted by
law and shall be deemed to be separate from such invalid or unenforceable
provisions and shall continue in full force and effect.

27.
Definitions. All capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed thereto in the Lease.

    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed as of the date first above written.
LANDLORD


OVERTAPE (CA) QRS 15-14, INC., a Delaware corporation




By:
/s/ Brooks G. Gordon    

Name: Brooks G. Gordon
Title: Executive Director




TENANT:


OVERLAND STORAGE, INC., a California corporation




By:
/s/ Kurt Kalbfleisch    

Name: Kurt Kalbfleisch    
Title: SVP & CFO    






--------------------------------------------------------------------------------




EXHIBIT A
OVERLAND PREMISES
[see attached]




--------------------------------------------------------------------------------




[ex101pic1.jpg]




--------------------------------------------------------------------------------




[ex101pic2.jpg]




--------------------------------------------------------------------------------




EXHIBIT B
DEMISING WORK CONSTRUCTIONS PLANS AND SCOPE OF WORK
[see attached]






--------------------------------------------------------------------------------




[ex101pic3.jpg]




--------------------------------------------------------------------------------




EXHIBIT C
FIRST FLOOR SPACE
[ex101pic4.jpg]




--------------------------------------------------------------------------------




EXHIBIT D
REMAINING OVERLAND PREMISES
[ex101pic5.jpg]






--------------------------------------------------------------------------------




[ex101pic6.jpg]




--------------------------------------------------------------------------------




EXHIBIT E
TENANT EARLY TERMINATION OPTION
Provided Tenant exercises its option to terminate the Lease as to the First
Floor Space in accordance with Section 17 of this Amendment, the following
amendments to the Lease shall be made effective as of November 1, 2015:
1.
Premises. All references in the Lease to the “Premises” or the “Overland
Premises” shall mean the “Remaining Premises” as shown on Exhibit “D” attached
hereto and which contains approximately 20,515 rentable square feet in the R&D
Building.

2.
Rent. Section 1.6(a) of the Lease shall be deleted in its entirety and the
following shall be inserted in lieu thereof:

EFFECTIVE DATES OF RENT
Monthly Base Rent
Annual Base Rent
November 1, 2015
$35,631.46
$427,577.52
November 1, 2016
$36,878.56
$442,542.72
November 1, 2017
$38,169.31
$458,031.72
November 1, 2018
$39,505.24
$474,062.88
November 1, 2019
$40,887.92
$490,655.04



Notwithstanding anything to the contrary herein, in the event Landlord does not
commence the Demising Work by April 30, 2015, then Tenant shall notify Landlord
in writing that the Demising Work has not been commenced (which notice shall be
acknowledged and countersigned as by Landlord), in which event Section 1.6(a) of
the Lease shall be deleted in its entirety and the following shall be inserted
in lieu of the rent schedule above, effective as of November 1, 2015:
EFFECTIVE DATES OF RENT
Monthly Base Rent
Annual Base Rent
November 1, 2015
$31,176.59
$374,119.08
November 1, 2016
$32,267.77
$387,213.24
November 1, 2017
$33,397.14
$400,765.68
November 1, 2018
$34,566.04
$414,792.48
November 1, 2019
$35,775.85
$429,310.20



3.
Term. Section 1.5 of the Lease shall be deleted in its entirety and the
following shall be inserted in lieu thereof:

“1.5    Lease Expiration Date: March 31, 2020.”




--------------------------------------------------------------------------------




4.
Common Area and R&D Building Expenses. The following definitions in Section 4 of
the Lease (as amended by this Amendment) shall be deleted in their entirety and
the following shall be inserted in lieu thereof:

“Tenant’s Pro Rata Share” means 20.88%.
“Tenants Share of Common Expenses” means 12.94%.
“Tenant’s Share of R&D Building Expenses” means 20.88% of the R&D Building
Expenses.




--------------------------------------------------------------------------------




EXHIBIT F
LANDLORD RECAPTURE OPTION
Provided Landlord exercises its option to terminate the Lease as to the First
Floor Space in accordance with Section 18 of this Amendment, the following
amendments to the Lease shall be made effective as of the first (1st) day
immediately following the Recapture Date:
1.
Premises. All references in the Lease to the “Premises” or the “Overland
Premises” shall mean the “Remaining Premises” as shown on Exhibit “D” attached
hereto and which contains approximately 20,515 rentable square feet in the R&D
Building.

2.
Rent. Section 1.6(a) of the Lease shall be deleted in its entirety and the
following shall be inserted in lieu thereof:

EFFECTIVE DATES OF RENT
Monthly Base Rent
Annual Base Rent
January 1, 2015
$25,987.74
$311,852.88
October 1, 2015
$26,897.31
$322,767.72
October 1, 2016
$27,838.72
$334,064.64
October 1, 2017
$28,813.07
$345,756.84
October 1, 2018
$29,821.53
$357,858.36



For the avoidance of doubt, notwithstanding the “Effective Dates of Rent” set
forth the rent schedule above, Tenant shall only be entitled to pay the Monthly
Base Rent as set forth above after the Recapture Date.
3.
Common Area and R&D Building Expenses. The following definitions in Section 4 of
the Lease (as amended by this Amendment) shall be deleted in their entirety and
the following shall be inserted in lieu thereof:

“Tenant’s Pro Rata Share” means means 20.88%.
“Tenants Share of Common Expenses” means 12.94%.
“Tenant’s Share of R&D Building Expenses” means 20.88% of the R&D Building
Expenses.




